DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
3.	Acknowledgement is made to applicant's amendment of claim 9. Claims 1-10 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2-53609).
Regarding claims 1-4, Ota teaches a tire and tread pattern suitable for use as a heavy vehicle tire, see page 9, 1st paragraph. 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal direction)][AltContent: textbox (Lateral direction)][AltContent: textbox (Thickness direction)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire is configured to have tread pattern with a longitudinal direction; a lateral direction; a thickness direction; and a tread pattern, see 
where the lateral edges of the depiction above are construed as a pair of opposing tread edges spaced apart along the lateral direction, see above; and
a pair of solid shoulder ribs (6A, 6B), each shoulder rib being adjacent to a respective tread edge of the pair of tread edges and comprising sipes 9 which extend completely across the shoulder rib from the tread edge to the respective shoulder groove 3, at an angle relative to the lateral direction of the tread, see above.
Ota does not explicitly disclose the shoulder ribs sipes are full depth sipes; wherein an average sipe angle over a center portion of the shoulder ribs is greater than 30° in absolute value; over a center portion of the shoulder ribs is less than 70° in absolute value; over a center portion of the shoulder ribs is greater than 30° and less than 55° in absolute value.
However, with guidance provided by the figures and page 8 – line 14:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ota discloses the sipe 9A -9E have angles of 0° or more and 60° or less with respect to the axial direction of the tire. And for an angle of 50° and the depicted inclination angle the absolute value of the differently inclined angles at the center portions thereof is less than 70° and greater than 35° and less than 55° in absolute value. Moreover, at the point where the tread edge and sipe 9 intersect. That is a point where the sipe exits the shoulder rib towards the tread edge, the absolute value of the angle is 0° which meets the claimed sipe angle is less than 30° in absolute value at a point where the sipe exits the shoulder rib towards the tread edge. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder sipes of Ota to have the claimed angles in absolute value; since Ota discloses the claimed angle ranges with sufficient specificity and further recites such angled sipes reduce the occurrence of uneven wear, see page 8 – lines 14-15. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2-53609), as applied to claim 1 above, and further in view of Bull (US 2,094,636 – of record). 
Regarding claims 5-6
Bull discloses a tread pattern suitable for suppressing uneven tread wear by the use of slits – (construed a sipes). The slits are disposed across the tread to include the shoulder portions thereof. The slits are further configured to have a depth be the same as the groove 11/32 in and spaced apart 3/16 in – 5/16 in. Therefore, the slit depth, 0.34375 / slit distance range, 0.1875 in – 0.3125 in, gives a ratio range of 1.8 – 1.1, which meets the claimed at least 0.3 and between 0.5 and 1.5. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipes in the claimed manner as taught by Bull to provide the aforementioned benefits.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2-53609), as applied to claim 1 above, and further in view of at least one of Maehara (US 2014/0130949 A1 – of record), or Shibata (EP 3378678 B1 – of record). 
Regarding claim 7, Ota does not explicitly disclose the shoulder sipe exits into a shoulder notch of the shoulder rib towards the tread edge.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2-53609), as applied to claim 1 above, and further in view of Hiraishi (US 2017/0066291 A1). 
Regarding claims 8-9, Ota does not explicitly disclose the sipes are oriented relative to the rolling direction such that the interior end of the sipe at the shoulder groove makes contact with the ground before the exterior end of the sipe at the tread edge.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder ribs and shoulder sipes of Ota in the claimed manner: since Hiraishi discloses a tire having sidewall portions extending in the radial direction from each of a pair of bead portions; a crown portion that extends between the sidewall portions and includes a tread portion; a carcass that extends  a plurality of sipes extending towards the tire rotation direction from the tread edge side to the tire equator side of the tread surface, see Fig. 1. Whereby such a configuration provides repeatedly take in moisture within the ground contact region of the tread and eject the moisture outside of the ground contact region, thereby improving the drainage performance of the tire, see [0039].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ota (JP 2-53609), in view of at least one of Maehara (US 2014/0130949 A1), or Shibata (EP 3378678 B1).
Regarding claim 10, Ota teaches a tire and tread pattern suitable for use as a heavy vehicle tire, see page 9, 1st paragraph. 

[AltContent: textbox (Thickness direction)][AltContent: arrow][AltContent: textbox (Longitudinal direction)][AltContent: arrow][AltContent: textbox (Lateral direction)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire is configured to have tread pattern with a longitudinal direction; a lateral direction; a thickness direction; and a tread pattern, see depictions above. The tread pattern further comprising: longitudinal grooves 3, 4 which delimit longitudinal ribs 5A-5C, 6A-6B, wherein two of the longitudinal grooves are shoulder grooves 3, see above; and
where the lateral edges of the depiction above are construed as a pair of opposing tread edges spaced apart along the lateral direction, see above; and
a pair of solid shoulder ribs (6A, 6B), each shoulder rib being adjacent to a respective tread edge of the pair of tread edges and comprising sipes 9 which extend completely across the shoulder rib from the tread edge to the respective shoulder groove 3, at an angle relative to the lateral direction of the tread, see above.
Ota does not explicitly disclose the shoulder ribs sipes are full depth sipes; wherein an average sipe angle over a center portion of the shoulder ribs is greater than 30° in absolute value; or the sipes exit into a shoulder notch of the shoulder rib towards the tread edge.
However, with guidance provided by the figures and page 8 – line 14:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ota discloses the sipe 9A -9E have angles of 0° or more and 60° or less with respect to the axial direction of the tire. And for an angle of 50° and the depicted inclination angle the absolute value of the differently inclined angles at the center portions thereof is greater than 30° in absolute value. 
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder sipes of Ota to have the claimed angles in absolute value; since Ota discloses the claimed angle ranges with sufficient specificity and further recites such angled sipes reduce the occurrence of uneven wear, see page 8 – lines 14-15; and have the sipes exit into shoulder notches at the tread edge
since Maehara discloses a tire tread pattern having notches disposed on the tread edge is suitable for improving the axial rigidity of the shoulder land portion wrt the circumferential direction of the tire, while also improving drainage of the tread pattern, see [0101]-[0102]; or since Shibata discloses a tire tread pattern having slots 18 – (construed as notches) disposed on the .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749